                    Case 2:20-cv-00252-BAT Document 24 Filed 01/25/21 Page 1 of 6




 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 7
     RONNIE R.,
 8
                                 Plaintiff,                  CASE NO. 2:20-cv-00252-BAT
 9
               v.                                            ORDER REVERSING THE
10                                                           COMMISSIONER'S FINAL DECISION
     COMMISSIONER OF SOCIAL SECURITY,                        AND REMANDING FOR FURTHER
11                                                           PROCEEDINGS
                                 Defendant.
12

13             Plaintiff appeals the ALJ's decision finding him not disabled. The ALJ found Plaintiff's

14   penetrating chest injury status post clamshell thoracotomy, sleep apnea, depression, anxiety, and

15   post-traumatic stress disorder (PTSD) are severe impairments; Plaintiff has the residual

16   functional capacity (RFC) to perform light work with additional limitations, and Plaintiff has no

17   relevant past work but is not disabled because he can perform jobs in the national economy. Tr.

18   17-26. Plaintiff contends the ALJ erroneously discounted the opinion of Tasmyn Bowes, Psy.D.,

19   and improperly according significant weight to the opinions of the non-examining psychologists.

20   Dkt. 22 at 2. As discussed below, the Court REVERSES the Commissioner’s final decision and

21   REMANDS the matter for further administrative proceedings under sentence four of 42 U.S.C. §

22   405(g).

23



     ORDER REVERSING THE COMMISSIONER'S FINAL DECISION
     AND REMANDING FOR FURTHER PROCEEDINGS - 1
                 Case 2:20-cv-00252-BAT Document 24 Filed 01/25/21 Page 2 of 6




 1                                             DISCUSSION

 2          A.       Tasmyn Bowes, Psy.D.

 3          Plaintiff argues the ALJ erroneously discounted the opinion of examining psychologist

 4   Tasmyn Bowes, Psy.D. Dkt. 22 at 3. Dr. Bowes performed a psychological evaluation of

 5   Plaintiff and opined he was markedly limited in “[u]nderstand[ing], remember[ing], and

 6   persist[ing] in tasks followed by following detailed instructions” and “[m]aintaining appropriate

 7   behavior in a work setting,” and moderately limited in “[p]erforming activities within a schedule,

 8   maintain[ing] regular attendance, and be[ing] punctual within customary tolerances without

 9   special supervision,” “[l]earning new tasks,” “[a]dapting to changes in a routine work setting,”

10   “[a]sking simple questions or request[ing] assistance,” “[c]ommunicat[ing] and perform[ing]

11   effectively in a work setting,” “[c]omplet[ing] a normal work day and work week without

12   interruptions from psychologically based symptoms,” and “[s]et[ting] realistic goals and

13   plan[ning] independently.” Tr. 235.

14          Dr. Bowes also opined Plaintiff has mild or no limitations regarding his understanding,

15   memory and ability to persist in tasks following short and simple instructions, perform routine

16   tasks without special supervision, and be aware of normal hazards and take precautions. Id.

17          The ALJ found Dr. Bowes' opinion “partially persuasive,” giving weight to "the activities

18   she rated as mild" as "consistent with her examination findings and the longitudinal evidence, as

19   cited in Finding 5." Tr. 24. However, the ALJ rejected Dr. Bowes' opinion that Plaintiff has

20   moderate and marked limitations on the ground they were not supported by the doctor's

21   "examination findings or the longitudinal evidence." Id. The ALJ also rejected Dr. Bowes'

22   opinion about Plaintiff's memory limitations finding it based on Plaintiff's "self-reporting, as the

23   examination does not seemingly reflect memory testing.” Id. Finally, the ALJ implied Dr.



     ORDER REVERSING THE COMMISSIONER'S FINAL DECISION
     AND REMANDING FOR FURTHER PROCEEDINGS - 2
               Case 2:20-cv-00252-BAT Document 24 Filed 01/25/21 Page 3 of 6




 1   Bowes' opinions should be discounted because the doctor "indicated a duration for his assessed

 2   limitations of only 6 to 12 months.” Id.

 3           The ALJ must provide “clear and convincing reasons that are supported by substantial

 4   evidence” to reject the uncontradicted opinion of an examining doctor, and “specific and

 5   legitimate reasons that are supported by substantial evidence” to reject the contradicted opinion

 6   of an examining doctor. Trevizo v. Berryhill, 841 F.3d 664, 675 (9th Cir. 2017). “The ALJ can

 7   meet this burden by setting out a detailed and thorough summary of the facts and conflicting

 8   clinical evidence, stating his interpretation thereof, and making findings.” Id. (quoting

 9   Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir. 1989)).

10           The ALJ provided insufficient reasons to reject Dr. Bowes' opinions about Plaintiff's

11   limitations. First, the ALJ's finding the marked and moderate limitations Dr. Bowes assessed is

12   “not supported by her examination findings or the longitudinal evidence," is a conclusory

13   statement that is insufficient to justify an ALJ's rejection of a medical opinion. See Embrey v.

14   Bowen, 849 F.2d 18, 421-22 (418 (9th Cir. 1988) ("To say that medical opinions are not

15   supported by sufficient objective findings or are contrary to the preponderant conclusions

16   mandated by the objective findings does not achieve the level of specificity our prior cases have

17   required.") see also Garrison v. Colvin, 759 F.3d 995, 1012–13 (9th Cir. 2014) (“[A]n ALJ errs

18   when he rejects a medical opinion or assigns it little weight while doing nothing more than

19   ignoring it, asserting without explanation that another medical opinion is more persuasive, or

20   criticizing it with boilerplate language that fails to offer a substantive basis for his conclusion.”).

21           Here, the ALJ rejected Dr. Bowes' opinions regarding Plaintiff's moderate and marked

22   limitations stating in an impermissibly conclusory fashion these findings are "not supported by

23   the doctor's findings and the longitudinal record." The ALJ accordingly failed to provide specific



     ORDER REVERSING THE COMMISSIONER'S FINAL DECISION
     AND REMANDING FOR FURTHER PROCEEDINGS - 3
                Case 2:20-cv-00252-BAT Document 24 Filed 01/25/21 Page 4 of 6




 1   and legitimate reasons supported by substantial evidence to reject this portion of Dr. Bowes'

 2   opinion.

 3          At most, the ALJ made the observation “Dr. Bowes noted the claimant was cooperative

 4   and seemed open and honest in presentation. The mental status examination indicated that the

 5   claimant had normal thought process and content, normal orientation and perception, normal

 6   fund of knowledge, and normal concentration. She indicated that the claimant’s memory,

 7   abstract thought, and insight and judgment were not within normal limits.” Id. But the ALJ

 8   provided no explanation why these observations contradict Dr. Bowes' opinions. Furthermore,

 9   these observations are not facially inconsistent with Dr. Bowes' opinion. Rather, they focus on

10   Plaintiff's cognition—his concentration, memory, knowledge fund, ability to think abstractly—

11   not his behavioral limitations such as attendance, or ability to maintain appropriate behavior and

12   come to work on time.

13          Thus, because the ALJ offered a conclusion regarding the marked and moderate

14   limitations assessed without setting forth his own rationale and explaining why the ALJ's

15   conclusions rather than Dr. Bowes' are correct, the ALJ erred.

16          Second, the Court notes the ALJ provided more specificity in rejecting Dr. Bowes'

17   opinion regarding Plaintiff's memory. The ALJ rejected the opinion on the grounds the opinion

18   "appears to be based on his self-reporting, as the examination does not seemingly reflect memory

19   testing." The Court need not resolve whether the ALJ's rationale is valid. Even assuming it is not

20   and the ALJ erred, the error is harmless. Dr. Bowes opined Plaintiff is markedly limited in his

21   ability to remember and persist in following detailed instructions. Tr. 235. The ALJ, however,

22   did not find Plaintiff could remember and persist in following detailed instructions. Rather,

23   consistent with Dr. Bowes' opinion Plaintiff is mildly or not impaired in his ability to understand,



     ORDER REVERSING THE COMMISSIONER'S FINAL DECISION
     AND REMANDING FOR FURTHER PROCEEDINGS - 4
                 Case 2:20-cv-00252-BAT Document 24 Filed 01/25/21 Page 5 of 6




 1   remembers and persist in tasks following very short and simple instructions, the ALJ fashioned a

 2   RFC limiting Plaintiff to "simple, routine instructions consistent with SVP1-2 jobs." Tr. 20. The

 3   time needed to learn a SVP1 job is no more than a short demonstration and a SVP2 job is up to

 4   and including one month. 20 C.F.R. § 404.1568(a). The ALJ found Plaintiff can perform work as

 5   a produce sorter, grain picker, or cleaner, three unskilled positions that involve simple work and

 6   which require little or no judgment. 20 C.F.R. § 416.968(a). Thus, the ALJ did not commit

 7   harmful error regarding Dr. Bowes' opinion about Plaintiff's memory.

 8          And third, the ALJ discounted Dr. Bowes' opinion noting the doctor "indicated a duration

 9   for his assessed limitations of only 6 to 12 months. Disability, in part, requires a medically

10   determinable impairment which “can be expected to last for a continuous period of not less than

11   12 months. 42 U.S.C. § 423(d)(1)(A); See also SSR 82-52. Here, Dr. Bowes did not opine

12   Plaintiff's mental limitations would last less than 12 months, and the record shows Plaintiff

13   continued to receive mental health treatment, and continued to report mental health symptoms

14   more than a year after Dr. Bowes performed her evaluation. See e.g. Tr. 326-29. Hence

15   substantial evidence does not support the ALJ's implication Plaintiff's limitations are not

16   disabling because they would last less than twelve months.

17          In sum, apart from memory limitations, the ALJ erred in rejecting Dr. Bowes’ opinions

18   regarding Plaintiff's other moderate and marked limitations. The error was harmful because it

19   resulted in a RFC determination that failed to account for all limitations assessed.

20          B.       Vincent Gollogly, Ph.D., and Christmas Covell, Ph.D.

21          Plaintiff also argues the ALJ erroneously accorded great weight to the opinions of

22   reviewing doctors Gollogly and Covell. Because the ALJ erred in rejecting Dr. Bowes' opinions

23   without finding Dr. Bowes' opinions were contradicted by the reviewing doctors' opinions, the



     ORDER REVERSING THE COMMISSIONER'S FINAL DECISION
     AND REMANDING FOR FURTHER PROCEEDINGS - 5
              Case 2:20-cv-00252-BAT Document 24 Filed 01/25/21 Page 6 of 6




 1   Court need not resolve the argument at this juncture. This is because on remand, the ALJ must

 2   necessarily reweigh the reviewing doctors' opinions in light of his reassessment of Dr. Bowes'

 3   opinion and any record development deemed necessary.

 4                                           CONCLUSION

 5          For the foregoing reasons, the Court REVERSES the Commissioner’s final decision and

 6   REMANDS the case for further administrative proceedings under sentence four of 42 U.S.C. §

 7   405(g). On remand, the ALJ shall reassess Dr. Bowes' opinions, develop the record and

 8   redetermine the RFC as needed and proceed to the remaining steps as appropriate.

 9          DATED this 25th day of January, 2021.

10

11                                                               A
                                                         BRIAN A. TSUCHIDA
12                                                       Chief United States Magistrate Judge

13

14

15

16

17

18

19

20

21

22

23



     ORDER REVERSING THE COMMISSIONER'S FINAL DECISION
     AND REMANDING FOR FURTHER PROCEEDINGS - 6
